Case 20-40734-JMM         Doc 52    Filed 10/15/20 Entered 10/15/20 10:50:53          Desc Main
                                   Document      Page 1 of 3



Jason R. Naess, ISBN 8407
Assistant United States Trustee
Andrew S. Jorgensen, ISBN 8695
United States Department of Justice
Office of the United States Trustee
720 Park Blvd, Ste. 220
Boise, Idaho 83712
(208) 334-1300
(208) 334-9756 [Facsimile]
ustp.region18.bs.ecf@usdoj.gov

Attorneys for the Acting United States Trustee

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

In re:                                             Case No. 20-40734-JMM
                                                   Chapter 11
DEWIT DAIRY

                    Debtor.


                          NOTICE OF APPOINTMENT OF
                 OFFICIAL COMMITTEE OF UNSECURED CREDITORS

         The Acting United States Trustee hereby appoints the following persons to serve on the

Official Committee of Unsecured Creditors in this case pursuant to 11 U.S.C. § 1102(a).

         Gavilon Grain, LLC & Gavilon Ingredients LLC
         Alicia Burns, Sr. Credit Manager
         1331 Capitol Ave.
         Omaha, NE 68012

         Standard Dairy Consultants, LLC
         Vern Foster, President
         PO Box 3844
         Omaha, NE 68013-0844

         Young & Young Leasing, LLC
         Quin Young
         3134 South 1900 East
         Wendell, ID 83355



                                                 -1-
Case 20-40734-JMM        Doc 52    Filed 10/15/20 Entered 10/15/20 10:50:53            Desc Main
                                  Document      Page 2 of 3




Date: October 15, 2020                       Gregory M. Garvin
                                             Acting United States Trustee, Region 18


                                             /s/ Andrew Jorgensen___
                                             ANDREW S. JORGENSEN
                                             Trial Attorney

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 15, 2020, I caused to be filed a copy of the
foregoing electronically through the CM/ECF system, which causes the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of Electronic
Filing:

       Matthew Todd Christensen on behalf of Plaintiff Dewit Dairy
       mtc@angstman.com, mtcecf@gmail.com;megan@angstman.com;
       mlanderson@angstman.com; abbie@angstman.com; ecf@angstman.com;
       atty_christensen@bluestylus.com; christensenmr81164@notify.bestcase.com

       Patrick John Geile on behalf of Creditor MetLife Investment Management, LLC
       pgeile@foleyfreeman.com, abennett@foleyfreeman.com;r59345@notify.bestcase.com

       David A. Heida on behalf of Creditor CSC Gold, Inc.
       dheida@whitepeterson.com, lhembree@whitepeterson.com

       David A. Heida on behalf of Creditor Glen Capps, Inc.
       dheida@whitepeterson.com, lhembree@whitepeterson.com

       David A. Heida on behalf of Defendant CSC Gold, Inc.
       dheida@whitepeterson.com, lhembree@whitepeterson.com

       Andrew Seth Jorgensen on behalf of U.S. Trustee
       andrew.jorgensen@usdoj.gov

       Jason R. Naess on behalf of U.S. Trustee
       Jason.r.naess@usdoj.gov

       Chad Moody on behalf of Debtor Dewit Dairy
       chad@angstman.com, megan@angstman.com; caroline@angstman.com;
       abbie@angstman.com; ecf@angstman.com

       Sheila Rae Schwager on behalf of Creditor KeyBank National Association


                                               -2-
Case 20-40734-JMM        Doc 52    Filed 10/15/20 Entered 10/15/20 10:50:53         Desc Main
                                  Document      Page 3 of 3



       sschwager@hawleytroxell.com, dsorg@hawleytroxell.com

       Aaron J Tolson on behalf of Defendant Apex Agricultural Products Extension, LLC
       ajt@aaronjtolsonlaw.com

       US Trustee
       ustp.region18.bs.ecf@usdoj.gov

        AND I FURTHER CERTIFY that on such date I caused to be served the foregoing on the
following non-CM/ECF Registered Participants via first class mail, postage prepaid addressed as
listed below.

        Standard Dairy Consultants, LLC         Gavilon Grain LLC &
        Vern Foster                             Gavilon Ingredients, LLC
        PO Box 3844                             Alicia Burns
        Omaha, NE 68103-0844                    1331 Capitol Ave
                                                Omaha, NE 68102

        Young & Young Leasing
        Quin Young
        c/o Attorney Tyler Rands
        1502 Locust St. N. Ste 500B
        Twin Falls, ID 83301



Date: October 15, 2020
                                           /s/ Andrew Jorgensen___
                                           ANDREW S. JORGENSEN




                                              -3-
